DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-15 of the claim set received 9/10/2020 are pending.

Claim Objections
Claim 2 is objected to because of the following informalities:  “wherein the drive gear is a first drive gear and further including a second drive gear” should be written, “wherein the drive gear is a first drive gear and wherein the accessory gearbox further includes a second drive gear”.  
Claim 3 is objected to because of the following informalities:  “outer rotor portion” should be written, “outer rotor” for consistency.
Claim 9 is objected to because of the following informalities:  “radially outer armature teeth” should be written, “radially outer teeth” for consistency.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 1 recites, “An accessory gearbox for a gas turbine engine, comprising: an accessory gearbox… and a starter-generator module connected to the accessory gearbox” which is generally confusing.  It is unclear how an accessory gearbox can contain an accessory gearbox and also a secondary component, i.e. the starter-generator module, which is distinct from the accessory gearbox and intended to be connected to the accessory gearbox.  It is unclear whether the claimed invention requires the accessory gearbox or the accessory gearbox and the starter-generator module.  The metes and bounds of the claimed apparatus cannot be determined.
Claims 2-15 are rejected at least by dependency on claim 1.
Claim 5 recites the limitation "the permanent magnet".  There is insufficient antecedent basis for this limitation in the claim
Claim 6 recites the limitation "the rotor".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the armature".  There is insufficient antecedent basis for this limitation in the claim.
Claims 9-12 are rejected by dependency on claim 8.
Claims 13 and 14 each recite the limitation "the control coil" and claim 14 recites “the inner yoke portion”.  There is insufficient antecedent basis for this limitation in the claim and it is unclear if they claims are intended to be dependent on a claim other than claim 7.
The claims are examined as well as possible.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-12 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Berenger (US 2009/0309461) in view of claims 1-4, 6-7, and 10 of U.S. Patent No. 10,787,967 (hereafter ‘967).
It is noted that the current application is a division of the patented application, however because the current application includes at least claim 3 which adds the gear teeth member on the outer rotor [portion], i.e. one of the basis for demarcation between inventions within the restriction of the parent application, the current application includes claims directed to the elected and prosecuted claims of the parent application and is therefore subject to double patenting over the parent application.  See Gerber Garment Tech., Inc. v. Lectra Sys., Inc., 916 F.2d 683, 16 U.S.P.Q.2d 1436 (Fed. Cir. 1990), Court Opinion, page 687.
Regarding Claim 1 of the instant application, Berenger discloses in Fig. 1, an accessory gearbox (Fig. 1, element 7; Fig. 3, element 70) for a gas turbine engine (see Fig. 1) including a drive gear 87 (Figs. 3-4) configured to transmit and received rotational energy from the gas turbine engine (through power connection 90 as read at 
Berenger does not disclose the starter generator module including: an inner stator with an armature defining a rotation axis; an outer rotor with a permanent magnet disposed about the rotation axis; and wherein the outer rotor is operatively connected to transmit rotational energy to the accessory gearbox through the drive gear in a start mode and receive rotational energy from the accessory gearbox through the drive gear in a generate mode.
‘967, claim 1 discloses a starter generator module including: an inner stator with an armature defining a rotation axis; an outer rotor with a permanent magnet disposed about the rotation axis; and wherein the outer rotor is operatively connected to transmit rotational energy to the accessory gearbox through the drive gear in a start mode and receive rotational energy from the accessory gearbox through the drive gear in a generate mode.  ‘967 further includes a limitation stating that the “the gear teeth member is configured to transmit rotational energy to the accessory gearbox in a start mode and to receive rotational energy from the accessory gearbox in a generate mode.”
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Berenger to include the starter generator module of ‘967 claim 1 as part of a simple substitution of equivalents (the starter generator module of Berenger with the starter generator module of ‘967) known for the same purpose (each for transmitting rotational energy to an accessory gearbox of gas turbine engine).
Regarding Claim 2 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  Berenger further discloses wherein the drive of the accessory gearbox) is engaged with the outer rotor as claimed.
Regarding Claim 3 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes a gear teeth member defined on the outer rotor portion, wherein the gear teeth member is configured to transmit rotational energy to the accessory gearbox in a start mode and to receive rotational energy from the accessory gearbox in a generate mode (see claim 1 of ‘967).
Regarding Claim 4 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes wherein the gear teeth member includes gear teeth facing radially outward from the rotation axis (see claim 2 of ‘967).
Regarding Claim 5
Regarding Claim 6 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes wherein the rotor portion is at least one of a windingless rotor portion and a currentless rotor portion (see claim 4 of ‘967).
Regarding Claim 7 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  Berenger additionally teaches a starter-generator static housing 52 and 72 (Figs. 3-4) disposed radially outward of a gear teeth member 86, and the incorporated starter generator module of ‘967 wherein the teeth of the gear teeth member are oriented radially outward with respect to the rotation axis (claim 2 of ‘967).
Regarding Claim 8 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes where the armature includes a radially inner yoke portion connected to a plurality of radially outer teeth (see claim 1 of ‘967).
Regarding Claim 9 of the instant application, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes phase windings wrapped about at least two of the plurality of radially outer armature teeth (see claim 1 of ‘967).
Regarding Claim 10
Regarding Claim 11, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes a control coil disposed circumferentially between the phase windings (see claim 1 of ‘967).
Regarding Claim 12, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes wherein the control coil is disposed radially outward from the phase coils (see Claim 7 of ‘967).
Regarding Claim 15, Berenger in view of ‘967 teaches the claimed invention as discussed above.  ‘967 teaches the starter-generator of the combination which further includes wherein the starter-generator module includes only a single electrical machine. (see claim 10 of ‘967).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-4, 6-10, 13, and 15, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Berenger (US 2009/0309461) in view of Luke (US 2013/0093271).
Regarding Claim 1, Berenger discloses in Fig. 1, an accessory gearbox (Fig. 1, element 7; Fig. 3, element 70) for a gas turbine engine (see Fig. 1) including a drive gear 87 (Figs. 3-4) configured to transmit and received rotational energy from the gas turbine engine (through power connection 90 as read at para. 0049, see Fig. 3), and a starter-generator module 50 (Figs. 3-4) connected to the accessory gearbox.  Berenger further discloses the starter-generator module 50 that comprises an output drive outer diameter gear teeth 86 (see Fig. 4) to transmit rotational energy to the accessory gearbox through the drive gear in a start mode and receive rotation energy from the accessory gearbox through the drive gear in a generate mode (it is a starter-generator with the gear-teeth being the output).
Berenger does not disclose the starter generator module including: an inner stator with an armature defining a rotation axis; an outer rotor with a permanent magnet disposed about the rotation axis; and wherein the outer rotor is operatively connected to transmit rotational energy to the accessory gearbox through the drive gear in a start mode and receive rotational energy from the accessory gearbox through the drive gear in a generate mode. 
Luke discloses in Fig. 15, a starter-generator module (starter-generator as read at para. 0054) for a gas turbine engine (intended use, the described starter-generator is capable of being used in or as a gas turbine engine system), comprising: 
an inner stator portion (comprising elements 429, 450, and 490) with an armature defining a rotation axis (see rotational axis at left side of figure); 
an outer rotor portion (comprising elements 454, 486, and 494) with a permanent magnet 486 disposed about the rotation axis.
Wherein the output drive of the starter-generator module comprises a gear teeth member 478 (a sprocket as read at para. 0088) defined on the outer rotor portion, wherein the gear teeth member 478 is configured to transmit and receive rotational energy.
It would have been obvious to one of ordinary skill in the art at the time of filing to have substituted the starter-generator module of Berenger with the starter-generator module taught by Luke because the starter-generator taught by Luke is compact, rigid, and lend themselves to inclusion of sensors used to monitor operations and provide operation information (Luke para. 0008) and increases safety and reduces weight (Luke paras. 0053 and 0073).  It is also an obvious result of the combination that the drive output of the incorporated starter-generator module (that being the gear teeth member of the outer rotor) is connected to convey rotation between the starter-generator module and the accessory gearbox in the respective start and generate modes.
Regarding Claim 2, Berenger in view of Luke teaches the claimed invention as discussed above.  Berenger further discloses wherein the drive gear 87 is a first drive gear and further including a second drive gear 85 operatively associated with the first 
Regarding Claim 3, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke teaches the starter-generator of the combination which further includes a gear teeth member 478 (a sprocket as read at para. 0088) defined on the outer rotor portion, wherein the gear teeth member 478 is configured to transmit rotational energy to an accessory gearbox in a start mode and to receive rotational energy from the accessory gearbox in a generate mode (as discussed in the rejection of claim 1 above).
Regarding Claim 4, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke teaches the starter-generator of the combination which further includes wherein the gear teeth member 478 includes gear teeth facing radially outward from the rotation axis (see Fig. 15).
Regarding Claim 6
Regarding Claim 7, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke discloses the incorporated starter-generator of the combination which further includes wherein teeth of the gear teeth member 478 are oriented radially outward with respect to the rotation axis (see Fig. 15).  Berenger additionally teaches a starter-generator static housing 52 and 72 (Figs. 3-4) disposed radially outward of the whole accessory gearbox and starter-generator module including gear teeth driving member 86, and the incorporated starter generator module of Luke includes wherein the teeth of the gear teeth member are oriented radially outward with respect to the rotation axis (claim 2 of ‘967).
Regarding Claim 8, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke teaches the starter-generator of the combination which further includes wherein the armature 450 includes a radially inner yoke portion (Fig. 14, ‘444’) connected to a plurality of radially outer teeth (Fig. 14, ‘452’)(it is noted that the structure referenced with respect to Fig. 14 is also found in the embodiment of Fig. 15).
Regarding Claim 9, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke teaches the starter-generator of the combination which further includes phase windings 450 wrapped about at least two of the plurality of radially outer armature teeth 452 (see Fig. 14).
Regarding Claim 10
Regarding Claim 13, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke discloses the incorporated starter-generator of the combination which further includes wherein the phase windings 450 extend in parallel with the rotation axis 419 (see Figs. 14 and 15) and along a portion of the length of the phase windings (the phase windings necessarily extend along the length of the phase windings as they are essentially wires).
Regarding Claim 15, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke discloses the incorporated starter-generator of the combination which further includes wherein the starter-generator module includes only a single electrical machine (the starter-generator module as described above is a singular starter-generator module).


Claim 5, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Berenger (US 2009/0309461) in view of Luke (US 2013/0093271) and further in view of Hinachi (US 3,684,907)
Regarding Claim 5, Berenger in view of Luke teaches the claimed invention as discussed above.  Luke discloses the incorporated starter-generator of the combination which further includes wherein the permanent magnet 486 includes an annular array of permanent magnet elements (see Fig. 18).  Luke discloses the magnets 486 include conventional permanent magnets known for use in electric motors and generators (para. 0090) but does not explicitly disclose the magnet elements with circumferentially alternating poles.
Hinachi teaches a conventional electric motor comprises alternating north and south poles at col. 1, ll. 14-18.
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the permanent magnets of Luke (within the combination of Berenger and Luke) so that they have circumferentially alternating poles as taught by Hinachi because Luke calls for conventional permanent magnets while Hinachi teaches the alternating north and south poles as conventional design of permanent magnets.  Given that the conventional arrangement of alternating polarity permanent magnets functions satisfactorily for the electric motor in the teaching reference of Hinachi, one of ordinary skill would have a reasonable expectation of success when the convention arrangement of magnets is used in the electric motor, i.e. starter/generator, taught by base reference Luke, especially when considering the fact that Luke calls for the use of conventional permanent magnets.  See MPEP  2143 I. G..

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/R.D.F/	Examiner, Art Unit 3741            
/GERALD L SUNG/Primary Examiner, Art Unit 3741